01/19/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0403


                                         DA 20-0403
                                   _________________

IN THE MATTER OF THE GUARDIANSHIP
OF:

G.R.M.,

      A Minor Child:

DIANA R. MERIDETH and KENNETH M.
MERIDETH,

          Petitioners, Appellees,
          and Cross Appellants.
                                                                 ORDER
________________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF:

G.R.M.,

      A Minor Child:

CAROL M. MERIDETH,

             Petitioner and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellees/Cross Appellant’s
combined answer and opening brief filed electronically on January 19, 2021, this Court
has determined that the brief does not comply with the below-referenced Rule and must
be resubmitted.
       M. R. App. P. 10(6) requires the use of initials in reference to minor children.
Appellees/Cross Appellant’s brief contains the first names of the minor children on pages
9, 10, and 13.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellees/Cross Appellants shall electronically file with the Clerk of this Court a revised
brief containing the revisions necessary to comply with the specified Rule and that the
Appellees/Cross Appellants shall serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellees/Cross
Appellants and to all parties of record.




                                                                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                       January 19 2021